             Case 2:17-cv-02742-RFB-PAL Document 111 Filed 02/19/19 Page 1 of 3



 1     J. Stephen Peek
       Nevada Bar No. 1758
 2     HOLLAND & HART LLP
       9555 Hillwood Drive, 2nd Floor
 3     Las Vegas, NV 89134
       Phone: (702) 222-2544
 4     Fax: (702) 669-4650
       speek@hollandhart.com
 5     raloosvelt@hollandhart.com

 6     Brett L. Foster (pro hac vice admission)
       Tamara L. Kapaloski (pro hac vice admission)
 7     DORSEY & WHITNEY LLP
       111 S. Main Street Suite 2100
 8     Salt Lake City, UT 84111-2176
       Telephone: (801) 933-7360
 9     Facsimile: (801) 933-7373
       foster.brett@dorsey.com
10     kapaloski.tammy@dorsey.com

11     Attorneys for Plaintiff Snap Lock Industries, Inc.

12                                     UNITED STATES DISTRICT COURT
                                            DISTRICT OF NEVADA
13

14      SNAP LOCK INDUSTRIES, INC.,                            Case No. 2:17-cv-02742-RFB-PAL

15                       Plaintiff,                            JOINT STIPULATION AND
                                                               [PROPOSED] ORDER REGARDING
16              vs.                                            SUR-REBUTTAL EXPERT OPINIONS

17      SWISSTRAX CORPORATION,
18                       Defendant.
19

20            Plaintiff Snap Lock Industries, Inc. (“Snap Lock”) and Defendant Swisstrax Corporation
21   (“Swisstrax”) (collectively, “Parties”), through their undersigned counsel, hereby respectfully jointly
22   submit this Stipulation Regarding Sur-Rebuttal Expert Opinions, and state as follows:
23            1.        On September 27, 2018, the Parties filed a Supplemental Joint Status Report outlining
24   each parties’ respective discovery disputes for the Court’s resolution. See ECF No. 79.
25            2.        In the Supplemental Joint Status Report, Snap Lock included a request that the Court
26   clarify or amend the expert witness related deadlines such that the Court clarify that Swisstrax serve
27   its expert report on costs and deductions under 15 U.S.C. § 1117(a) on the initial expert report
28


     4852-8165-9528\1
             Case 2:17-cv-02742-RFB-PAL Document 111 Filed 02/19/19 Page 2 of 3



 1   deadline, or, alternatively, that the Court amend the expert deadlines to provide Snap Lock an

 2   opportunity to rebut Swisstrax’s expert report on costs and deductions under 15 U.S.C. § 1117(a).

 3   See ECF No. 79 at 13.

 4            3.        In response, Swisstrax argued in the Supplemental Joint Status Report that “[t]o the

 5   extent either expert disagrees with the other’s rebuttal report, this can be addressed during the

 6   respective depositions.” ECF No. 79 at 20.

 7            4.        The Court heard argument on this issue on October 2, 2018, and, in its October 3,

 8   2018, Minutes of Proceedings, the Court directed that it “will reserve ruling on whether Plaintiff gets

 9   a reply.” ECF No. 81.

10            5.        To avoid the expense and delay involved with renewed motion practice with respect to

11   this issue, the Parties hereby stipulate and agree that any expert witnesses’ sur-rebuttal comments and

12   opinions related to the other party’s rebuttal expert report shall be addressed during the respective

13   expert depositions in lieu of a formal expert report. The Parties further agree that any expert witness

14   shall be entitled to testify at trial regarding any expert opinions stated during that expert’s deposition,

15   without the need for a formal sur-rebuttal expert report.

16            Dated this 19th day of February, 2019.

17
      DORSEY & WHITNEY LLP                                     DICKINSON WRIGHT PLLC
18    ______________________________
      /s/ Tamara L. Kapaloski                                  /s/ Steven A. Caloiaro
19    Brett L. Foster                                          John L. Krieger
      Tamara L. Kapaloski                                      Steven A. Caloiaro
20    Dorsey & Whitney, LLP                                    Christian T. Spaulding
      111 South Main Street, Suite 2100                        8363 West Sunset Road, Suite 200
21    Salt Lake City, UT 84111-2176                            Las Vegas, NV 89113
      Email: foster.brett@dorsey.com                           Email: jkriger@dickinson-wright.com
22    Email: kapaloski.tammy@dorsey.com                        Email: scaloiaro@dickinson-wright.com
23                                                             Email: cspaulding@dickinson-wright.com

24
                                                        IT IS SO ORDERED:
25

26                                                      ____________________________________
                                                        Hon. Peggy A. Leen
27                                                      United States Magistrate Judge
                                                                        February 21, 2019
                                                               DATED: ____________________________
28

                                                           2
     4852-8165-9528\1
             Case 2:17-cv-02742-RFB-PAL Document 111 Filed 02/19/19 Page 3 of 3



 1                                       CERTIFICATE OF SERVICE

 2            I hereby certify that on the 19th day of February, 2019, the foregoing JOINT

 3   STIPULATION AND [PROPOSED] ORDER REGARDING SUR-REBUTTAL EXPERT

 4   OPINIONS was served via e-mail upon the following:

 5
              J. Stephen Peek
 6            Nevada Bar No. 1758
 7            HOLLAND & HART LLP
              9555 Hillwood Drive, 2nd Floor
 8            Las Vegas, NV 89134
              Phone: (702) 222-2544
 9            Fax: (702) 669-4650
              speek@hollandhart.com
10

11            Attorneys for Plaintiff Snap Lock Industries, Inc.

12            John L. Krieger
              Steven A. Caloiaro
13            Christian T. Spaulding
              DICKINSON WRIGHT PLLC
14            8363 West Sunset Road, Suite 200
15            Las Vegas, NV 89113-2210
              jkrieger@dickinson-wright.com
16            scaloiaro@dickinsonwright.com
              cspaulding@ dickinsonwright.com
17

18            Attorneys for Defendant Swisstrax Corporation
19

20
                                                             /s/ Tamara L. Kapaloski
21

22

23

24

25

26

27

28

                                                         3
     4852-8165-9528\1
